Citation Nr: 0948904	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

The Appellant and Dr. H. Adams


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to November 
1984.  He died in October 2004.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appellant testified at a travel Board hearing before the 
undersigned Veterans Law Judge in September 2009.


REMAND

The Veteran served on active duty from June 1962 until his 
retirement for years of service in November 1984.  The 
Veteran served in the Republic of Vietnam during his military 
service.  His military occupational specialty was as a 
radioman throughout his career.  His military duties required 
typing skills.  

The Veteran's service treatment records (STRs) are negative 
for any evidence of cancer during his years of service.  The 
STRs do reflect treatment for a recurrent ganglion cyst of 
the left wrist with surgical removal in October 1979.  The 
Veteran was also treated for gonorrhea in June 1968, non-
specific urethritis in November 1977, and as a precaution 
against an ovary infection that his wife had in December 
1978.  There is no indication of any treatment for human 
papillomavirus (HPV).  The STRs also document treatment for 
such complaints as earaches, upper respiratory infections, 
back pain, colds, headaches, and sore throats.  An entry from 
August 1983 noted that the Veteran had been a pack-a-day 
smoker for 25 years.  

As noted, the Veteran retired from military service in 
November 1984.  He submitted a claim for VA education 
benefits in August 1987.  He did not submit a claim for VA 
disability compensation, or pension, benefits until May 1998.

In May 1998 the Veteran sought entitlement to service 
connection for ganglion cyst of the left hand/wrist, 
bilateral hearing loss, eye sensitivity to light with 
headaches, spots, fracture of "right knuckles", and 
curvature of the spine with chipped vertebra.  This was his 
initial claim for VA disability compensation benefits.

The Veteran listed records from Kaiser Permanente, for the 
period from 1990 to 1998, as pertinent to his claim.  Records 
from that source, for the period from May 1990 to December 
1997, were obtained.  The records do not reflect any 
diagnosis of cancer of any type.  They reflect treatment for 
complaints such as right shoulder pain, otitis externa, 
possible bronchitis, Eustachian tube dysfunction, early 
cellulitis of the left ear, neck strain from a motor vehicle 
accident (MVA), ganglion cyst of the right wrist, and carpal 
tunnel syndrome (CTS).

The Veteran was afforded VA examinations in the evaluation of 
his claim in July 1998.  No evidence of cancer was noted on 
examination.  He was found to have a hearing loss in the left 
ear for VA purposes under 38 C.F.R. § 3.385.  He was 
diagnosed with rather high myopia, left esotropia, and 
photophobia on his eye examination.  The Veteran was also 
diagnosed with combined eye strain/tension-type headaches.  
Finally, on orthopedic examination, the Veteran was diagnosed 
with ganglion of both the left and right wrists with surgery 
on the left wrist on three occasions and no functional 
impairment of either wrist.  He was also diagnosed with 
fracture of the metacarpal necks of the 2nd, 3rd, 4th, and 5th 
fingers of the right hand and very slight mild scoliosis, 
left thoracic and right lumbar spine.  The examiner stated 
that no fracture of the vertebra was found.  X-rays of the 
thoracic spine were said to be unremarkable.  

The VA orthopedic examiner also noted that the Veteran 
reported having surgery on his left ganglion cyst with VA as 
he said the surgery was "on campus here."  The date of the 
surgery is not reported.  Thus, it appears the Veteran had 
post-service VA treatment that he did not identify on his 
claim.

The Veteran was granted service connection for hearing loss 
of the left ear, residuals, status post undisplaced fracture 
of the distal little metacarpal of the right hand, and 
residual scar, status post ganglion cyst removal, left wrist 
in December 1998.  All three disabilities were rated at the 
noncompensable level.  He was denied service connection for 
fracture of the index, middle, and right fingers of the right 
hand, hearing loss of the right ear, spots and light 
sensitivity of the eyes, headaches, and curvature of the 
spine and chipped vertebra.  These were the service-connected 
disabilities in effect at the time of his death.

The appellant submitted her claim for Dependency and 
Indemnity Compensation (DIC) in October 2004.  She provided a 
copy of a Certificate of Death for the Veteran that recorded 
his death in October 2004.  The cause of death was listed as 
squamous cell cancer of the tonsil with metastasis to 
thoracic spine.  The time interval between onset and death 
was listed as months.  The Certificate of Death also listed 
bilateral pulmonary embolisms due to post operative 
complications as a significant condition that contributed to 
death but not resulting in the underlying cause of death.  
The Certificate of Death also listed thoracic spine 
decompression with C5-T7 posterior fusion August 30, 2004, as 
an operation performed for the condition listed as the cause 
of death.

The appellant included a history and physical examination 
from Paradise Valley Hospital with her claim that was dated 
September 16, 2004.  The physician, D.M. Crowley, M.D., noted 
that the Veteran was known to her from a rehabilitation 
admission in August 2004.  Dr. Crowley said that the 
Veteran's cancer was diagnosed after he was treated for a 
fall and complained of back pain in July 2004.  The diagnosis 
was confirmed by way of a biopsy that the Veteran had both a 
peritonsillar abscess and back squamous cell carcinoma.  Dr. 
Crowley said the Veteran's overall prognosis was poor.  

The appellant did not provide, nor did she identify, any 
sources of medical record evidence that could be obtained in 
support of her claim.

The RO denied her claim in April 2005.  It was noted that the 
Veteran's cancer was not noted in service or manifest to a 
compensable degree within one year after service.  Further, 
there was no evidence of record to link the Veteran's cancer 
to his military service.  

The appellant requested a copy of the Veteran's "records" 
in October 2005.  A copy of the Veteran's medical records was 
provided in November 2005.

The appellant's notice of disagreement (NOD) was received in 
May 2006.  The NOD consisted of a statement and several 
attachments.  In her statement, the appellant noted that the 
Veteran had served in Vietnam and was presumed to have been 
exposed to Agent Orange.  She stated that the pathology that 
caused the Veteran's death was known and cited to the cause 
of death listed on the certificate of Death.  The statement 
went on with a specific discussion of medical record entries 
covering a period of years.  

It appears from the content of the statement, and the 
discussion of medical record entries, that a medical 
professional prepared both.  The information is detailed and 
specific.  However, the appellant has not provided any 
information as to the preparer being anyone other than 
herself.  There is no indication from the claims folder that 
the appellant is a medical professional.  Thus, if the 
statement and record entry analysis is attributed to her, in 
the absence of her establishing her qualifications to make 
such a statement and analysis, it would be beyond her 
competence to make the medical assertions and analysis 
provided.  

Further, the medical record entries cited pertain to records 
that she has not provided to VA or identified.  The records 
appear to include post-service treatment at a Navy facility 
as indicated from entries dated in August 2004.  There is 
also a reference to a clinic progress record, dated in March 
1990 that may be a reference to a VA outpatient record.  The 
issue of missing VA records was previously noted in 
conjunction with the findings from a VA examination in July 
1998.  

The appellant also submitted a detailed statement/opinion 
from H. Adams, Ph.D, with her substantive appeal of February 
2007.  The statement from Dr. Adams is similar to the 
statement submitted by the appellant with her NOD.  There is 
also an analysis of medical record entries that is similar to 
those submitted with the NOD.  If Dr. Adams is the author of 
the prior statement and analysis, the appellant should 
identify him as such.  

In regard to the statement and analysis by Dr. Adams, he 
believes the Veteran's cancer was the result of a number of 
factors but, ultimately, the cancer is connected to the 
Veteran's service.  These factors included medical issues 
during service, as well exposure to Agent Orange during 
service.  He points to STR entries that identify what he 
believes to be chronic pain conditions.  He also references 
post-service medical entries that he believes support his 
theory of causation.  His theory of causation is:

Conceded exposure on 2 deployments 
to Vietnam to Agent Orange.  AO + 
HPV + smoking + male gender + 
sympathetically mediated neuropathic 
pain + immunosuppresion + overuse 
syndrome from keyboard work + 
multiple contraindicated surgery, 
ice, binding + Time (11 years of 
inappropriate/delayed care without 
appropriate specialty consults when 
repeated treatment failure 
repeatedly invalidated physicians' 
diagnostic hypotheses).

Paragraph 6.B. of his statement, identified as Exhibit 1.  

In addition to his statement, Dr. Adams referenced a number 
of medical record entries that he labeled as "Service 
Medical Record Excerpts."  Such a label is incorrect as the 
references include records dated after the Veteran's 
retirement in November 1984.  Other than Dr. Adams' notation 
of the entries being service medical records, it is not clear 
what the source is for the numerous entries cited by him that 
are dated after November 1984.

Further, there is no indication that the entries cited by Dr. 
Adams, other than obvious STR entries between 1965 and 1984, 
are of record.  Evidence relied on by Dr. Adams should be 
sought.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals that are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).

Given the specifics of his citations and comments, Dr. Adams 
obviously had the records before him to provide such 
feedback.  Therefore, the appellant must be asked to provide 
those same records to VA.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the appellant 
and request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to her 
claim.  She should also be informed of 
the importance of submitting the records 
she relied on in preparing her submission 
(NOD), and those that Dr. Adams relied on 
in arriving at his opinion.  See Miller, 
supra.

The appellant should be asked to provide 
or authorize the AOJ to obtain the 
records associated with the initial 
diagnosis of the Veteran's cancer.  

The AOJ should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
appellant that are not already of record.  
The July 1998 VA orthopedic examination 
report referenced ganglion cyst surgery 
at VA.  The AOJ should obtain all VA 
records.

2.  Upon completion of the above, the AOJ 
should request a medical opinion to 
address the appellant's claim.  The 
examination must be performed by a 
physician, either an M.D., or D.O., with 
the appropriate expertise to evaluate the 
claim.  The claims folder and a copy of 
this remand must be provided to the 
examiner and reviewed as part of the 
examination.  

Dr. Adams has provided a theory/opinion 
as to how medical events, and exposure to 
Agent Orange in service, and other 
factors, lead to the Veteran's 
development of cancer approximately 20 
years after service.  The examiner is 
requested to specifically review the 
information provided with the appellant's 
NOD of May 2006 and the material provided 
by Dr. Adams with the substantive appeal 
in February 2007.  This would include the 
statements as to how the referenced 
events lead to the Veteran's development 
of cancer and the discussion of medical 
record entries.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not, the Veteran's squamous 
cell carcinoma of the tonsil is related 
to any incident of service.  The examiner 
should be asked to include a discussion 
of the opinion provided by Dr. Adams.  A 
complete rationale for any opinion 
expressed must be provided.  If no 
opinion can be provided without resorting 
to speculation, the basis for this 
conclusion must be expressed.

3.  After undertaking any other 
development deemed appropriate the AOJ 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant, and her representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
appellant until she is notified by the AOJ.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

